ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_03_EN.txt.                  DECLARATION OF JUDGE SIMMA



   The Court’s interpretation of the General Assembly’s request is unnecessarily
 imited and potentially misguiding — The Court’s approach reflects an outdated
view of international law — The request deserves a more comprehensive answer,
assessing both permissive and prohibitive rules of international law — Yet, the
Court’s embrace of “Lotus” entails that everything which is not expressly pro-
hibited carries with it the same colour of legality — The Court could have
explored whether international law can be deliberately neutral or silent on a cer-
 ain issue, and whether it allows for the concept of toleration — By so limiting
 tself, the Court has reduced the advisory quality of the Opinion.


   1. Although I concur with the Court on the great majority of its rea-
soning and on the ultimate reply it has given to the General Assembly, I
have concerns about its unnecessarily limited — and potentially misguid-
 ng — analysis. Specifically, in paragraph 56, the Advisory Opinion inter-
prets the General Assembly’s request to ask only for an assessment of
whether the Kosovar declaration of independence was adopted in viola-
 ion of international law, and it does so in a way that I find highly prob-
 ematic as to the methodology used. In my view, this interpretation not
only goes against the plain wording of the request itself, the neutral draft-
 ng of which asks whether the declaration of independence was “in
accordance with international law” (see Advisory Opinion, paragraph 1) ;
 t also excludes from the Court’s analysis any consideration of the impor-
 ant question whether international law may specifically permit or even
 oresee an entitlement to declare independence when certain conditions
are met.
   2. I find this approach disquieting in the light of the Court’s general
conclusion, in paragraph 3 of the operative clause (ibid., para. 123), that
 he declaration of independence “did not violate international law”. The
underlying rationale of the Court’s approach reflects an old, tired view of
 nternational law, which takes the adage, famously expressed in the
“Lotus” Judgment, according to which restrictions on the independence
of States cannot be presumed because of the consensual nature of the
 nternational legal order (“Lotus”, Judgment No. 9, 1927, P.C.I.J.,
Series A, No. 10, p. 18). As the Permanent Court did in that case (ibid.,
pp. 19-21), the Court has concluded in the present Opinion that, in rela-
 ion to a specific act, it is not necessary to demonstrate a permissive rule
so long as there is no prohibition.

   3. In this respect, in a contemporary international legal order which is
strongly influenced by ideas of public law, the Court’s reasoning on this

79

point is obsolete. By way of explanation, I wish to address two points in
 he present declaration. First, by unduly limiting the scope of its analysis,
 he Court has not answered the question put before it in a satisfactory
manner. To do so would require a fuller treatment of both prohibitive
and permissive rules of international law as regards declarations of inde-
pendence and attempted acts of secession than what was essayed in the
Court’s Opinion. Secondly, by upholding the Lotus principle, the Court
 ails to seize a chance to move beyond this anachronistic, extremely con-
sensualist vision of international law. The Court could have considered
 he scope of the question from an approach which does not, in a formal-
 stic fashion, equate the absence of a prohibition with the existence of a
permissive rule ; it could also have considered the possibility that inter-
national law can be neutral or deliberately silent on the international law-
 ulness of certain acts.
   4. With regard to my first point, I wish to recall the wording of the
General Assembly’s request, which asked whether Kosovo’s declaration
of independence was “in accordance with international law” (Advisory
Opinion, para. 1). The Opinion considers that in order to answer this
request, all the Court needs to do is to assess whether there exists, under
 nternational law, a prohibitive rule, thus satisfied that the lack of a viola-
 ion of international law entails being in accordance therewith (ibid.,
para. 56). This interpretation, however, does not sit easily with the actual
wording of the request, which deliberately does not ask for the existence
of either a prohibitive or permissive rule under international law. Had the
General Assembly wished to limit its request in such a manner, it could
easily have chosen a clear formulation to that effect. The term “in
accordance with” is broad by definition.
   5. It is true that the request is not phrased in the same way as the ques-
 ion posed to the Supreme Court of Canada (asking for a “right to effect
secession” : see ibid., paragraph 55). However, this difference does not
 ustify the Court’s determination that the term “in accordance with” is to
be understood as asking exclusively whether there is a prohibitive rule ;
according to the Court, if there is none, the declaration of independence
 s ipso facto in accordance with international law.
   6. In addition, many of the participants, including the authors of the
declaration of independence, invoked arguments relating the right to self-
determination and the issue of “remedial secession” in their pleadings
 see ibid., paragraph 82). The Court could have addressed these argu-
ments on their merits ; instead, its restrictive understanding of the scope
of the question forecloses consideration of these arguments altogether.
The relevance of self-determination and/or remedial secession remains an
 mportant question in terms of resolving the broader dispute in Kosovo
and in comprehensively addressing all aspects of the accordance with
 nternational law of the declaration of independence. None other than
 he authors of the declaration of independence make reference to the
“will of [their] people” in operative paragraph 1 thereof, which is a fairly
clear reference to their purported exercise of self-determination (see

80

paragraph 75 of the Opinion, where the declaration of independence
 s quoted in full). Moreover, consideration of these points would very
well have been within the scope of the question as understood by the
Kosovars themselves, amongst several participants, who make reference
 o a right of external self-determination grounded in self-determination
and “remedial secession” as a people. The treatment — or rather, non-
 reatment — of these submissions by the Court, in my opinion, does not
seem to be judicially sound, given the fact that the Court has not refused
 o give the opinion requested from it to the General Assembly.
   7. In this light, I believe that the General Assembly’s request deserves
a more comprehensive answer, assessing both permissive and prohibitive
rules of international law. This would have included a deeper analysis of
whether the principle of self-determination or any other rule (perhaps
expressly mentioning remedial secession) permit or even warrant inde-
pendence (via secession) of certain peoples/territories. Having said this, I
do not consider it an appropriate exercise of my judicial role to examine
 hese arguments in extenso ; therefore, on this point, I shall content
myself simply with declaring that the Court could have delivered a more
 ntellectually satisfying Opinion, and one with greater relevance as regards
 he international legal order as it has evolved into its present form, had it
not interpreted the scope of the question so restrictively. To treat these
questions more extensively would have demonstrated the Court’s aware-
ness of the present architecture of international law.

   8. Secondly, apart from these concerns as regards the specific question
before the Court, there is also a wider conceptual problem with the
Court’s approach. The Court’s reading of the General Assembly’s ques-
 ion and its reasoning, leaping as it does straight from the lack of a pro-
hibition to permissibility, is a straightforward application of the so-called
Lotus principle. By reverting to it, the Court answers the question in a
manner redolent of nineteenth-century positivism, with its excessively
deferential approach to State consent. Under this approach, everything
which is not expressly prohibited carries with it the same colour of legality ;
 t ignores the possible degrees of non-prohibition, ranging from “toler-
ated” to “permissible” to “desirable”. Under these circumstances, even a
clearly recognized positive entitlement to declare independence, if it
existed, would not have changed the Court’s answer in the slightest.


   9. By reading the General Assembly’s question as it did, the Court
denied itself the possibility to enquire into the precise status under inter-
national law of a declaration of independence. By contrast, by moving
away from “Lotus”, the Court could have explored whether international
 aw can be deliberately neutral or silent on a certain issue, and whether it
allows for the concept of toleration, something which breaks from the
binary understanding of permission/prohibition and which allows for a
range of non-prohibited options. That an act might be “tolerated” would

81

not necessarily mean that it is “legal”, but rather that it is “not illegal”. In
 his sense, I am concerned that the narrowness of the Court’s approach
might constitute a weakness, going forward, in its ability to deal with the
great shades of nuance that permeate international law. Furthermore,
 hat the international legal order might be consciously silent or neutral
on a specific fact or act has nothing to do with non liquet, which concerns
a judicial institution being unable to pronounce itself on a point of law
because it concludes that the law is not clear. The neutrality of interna-
 ional law on a certain point simply suggests that there are areas where
 nternational law has not yet come to regulate, or indeed, will never come
 o regulate. There would be no wider conceptual problem relating to the
coherence of the international legal order.

   10. For these reasons, the Court should have considered the question
 rom a slightly broader perspective, and not limited itself merely to an
exercise in mechanical jurisprudence. As posed by the General Assembly,
 he question already confines the Court to a relatively narrow aspect of
 he wider dispute as regards the final status of Kosovo. For the Court
consciously to have chosen further to narrow the scope of the question
has brought with it a method of judicial reasoning which has ignored
some of the most important questions relating to the final status of Kos-
ovo. To not even enquire into whether a declaration of independence
might be “tolerated” or even expressly permitted under international law
does not do justice to the General Assembly’s request and, in my eyes,
significantly reduces the advisory quality of this Opinion.


                                                  (Signed) Bruno SIMMA.




82

